—In a condemnation proceeding, the appeal is from an order of the Supreme Court, Westchester County (Rosato, J.), entered March 29, 2002, which granted the motion of the Village of Port Chester for a writ of assistance for possession pursuant to EDPL 405 (A). Justice Sondra Miller has been substituted for the late Justice O’Brien (see 22 NYCRR 670.1 [c]).
Ordered that the order is affirmed, with costs.
On the record presented, the appellants demonstrated no basis to deny the motion of the Village of Port Chester for a writ of assistance (see EDPL 405 [A]; New York State Urban Dev. Corp. v MJM Exhibitors, 193 AD2d 523 [1993]; Matter of City of New York [MHG Enters.], 51 AD2d 798 [1976]; Matter of New York State Urban Dev. Corp. [42nd St. Dev. Project], 166 Misc 2d 909 [1995]). Ritter, J.P., S. Miller, Goldstein and Townes, JJ., concur.